DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are generally persuasive in light of the most recent response and amendments made after non-final rejection.  In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations, the combination of all claim 15 element limitations, or the combination of all claim 19 element limitations.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of wherein the ridge and valley pattern is generated using a first sensor; receiving, at the processor, a sensor image comprising a partial fingerprint of the finger, wherein the sensor image is generated using a second sensor; extracting, at the processor, ridge and valley characteristics of the fingerprint from the sensor image comprising the partial fingerprint; generating, at the processor, an estimated fingerprint image based at least on the ridge and valley pattern of the fingerprint and the ridge and valley characteristics of the fingerprint; and storing the estimated fingerprint image for use during authentication as an authentication reference image.  In addition, in regard to claim 15 the prior art of record at least does not expressly teach the concept of wherein the ridge and valley pattern is generated using a sensor other than the fingerprint sensor; acquire a sensor image comprising a partial fingerprint of the finger at the fingerprint sensor; .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621